PER CURIAM.
In these consolidated appeals, the husband seeks review of: (1) an ex parte order, entered without notice, enjoining him from removing assets, claimed by the wife; (2) an order denying the motion to dissolve the restraining order; (3) an order requiring payment of temporary alimony and child support; and (4) contempt orders entered August 28, 1979 and August 30, 1979, respectively, for noncompliance with the temporary support order.
The contempt orders are reversed for failure to recite affirmative findings that: (1) the husband had the present ability to comply with the temporary support order and willfully refused to do so; or (2) that he previously had the ability to comply but divested himself of that ability through fault or neglect designed to frustrate the purpose and intent of the order. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Hamra v. Hamra, 350 So.2d 538 (Fla.3d DCA 1977).
As no abuse has been demonstrated in the entry of the interlocutory orders appealed from, they are affirmed.
Affirmed in part and reversed in part.